 WOMEN CAREWomen Care, Inc. and Retail Clerks Union LocalNo. 698, United Food and Commercial WorkersInternational Union, AFL-CIO. Case 8-CA-12321September 29, 1982SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn December 5, 1979, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding in which the Board, interalia, ordered Respondent to make whole certaindiscriminatees for losses resulting from Respond-ent's unfair labor practices in violation of Section8(a)(l) of the National Labor Relations Act, asamended. On December 3, 1980, Respondent andthe General Counsel entered into a stipulation thatthe Board's Order is binding. A controversy havingarisen over the amount of backpay due under saidOrder, the Regional Director for Region 8 on May26, 1981, issued a backpay specification and noticeof hearing alleging certain amounts of backpay duethe discriminatees under the Board's Order and no-tifying Respondent that it should file a timelyanswer complying with the Rules and Regulationsand Statements of Procedure, Series 8, as amended.Prior to the hearing, Respondent executed a stipu-lation setting forth the amount of backpay that Re-spondent owes to each discriminatee. The stipula-tion also contains the terms for making the pay-ments. Additionally, it provides that "the Board, atits discretion, may utilize this stipulation to issue aSupplemental Decision and Order and, thereafter,obtain a Judgment enforcing the backpay provi-sions of this Stipulation in the United States Courtof Appeals for any appropriate Circuit."On April 28. 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment in which she alleges that Re-spondent breached the stipulation by untimely de-livering checks, failing to provide certified checks,providing a check that was subsequently dishon-ored for insufficient funds,2and failing to makecertain payments required by the stipulation.s Sub-i 246 NL.RB 753.2 This check, in the amount of $383 32. was made payable todiscriminatee Tammy Francisco.3 The Motion for Summary Judgment also alleges that Women Carewas sold by Arthur and Carole Kafrissen, Harvey and Marcia Levy, andChemical Equipment installation Company to Andrew Steiner after theunfair labor practices litigation, and that the firm as owned and operatedby Steiner is also responsible for remedyilg the predecessor employer'sunfair labor practices. In support of these allegations, the motion averredthat Kafrissen informed counsel for the General Counsel that an agree-ment had been entered into on or about Nos.ember 1, 1981, providing forthe sale of Women Care to Steiner. II also averred that a notice of pend-264 NLRB No. 60sequently, on May 14, 1982, the Board issued anorder transferring the proceeding to the Board andNotice To Show Cause why the General Counsel'smotion should not be granted. Respondent failed tofile a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs noted above, Respondent executed a stipula-tion which provides that the Board may rely on itin issuing a Supplemental Decision and Order.4Inpertinent part. the stipulation states "[t]he Respond-ent further stipulates that the Board, at its discre-tion, may utilize this Stipulation to issue a Supple-mental Decision and Order, and, thereafter, obtaina Judgment enforcing the backpay provisions ofthis Stipulation in the United States Court of Ap-peals for any appropriate Circuit." Counsel for theGeneral Counsel relies on this provision and allegesthat Respondent has not adhered to its obligationsto tender backpay to the discriminatees as requiredby the stipulation.5Since Respondent failed to filea response to the Notice To Show Cause, the alle-gations of the Motion for Summary Judgmentstand uncontroverted. Therefore, the allegationsare deemed to be true and are so found by theBoard without the taking of evidence in support ofthe said allegations.Accordingly, Xwe grant the General Counsel'sMotion for Summary Judgment and conclude thating lawsuits, initialed by both buyer and seller and including ".'L.R B vWomen Care. Inc." was appended to the sale agreement Copies of theagreement and the notice of pending lawsuits were attached to theMotion for Summary Judgment. The agreement recites that it was madeon November 30. 1981. The bill of sale is dated December 2, 1981, andthe schedule that contains the pending lawsuits is also dated December 2,1981. The Motion for Summary Judgment averred that since on (or aboutDecember 10, 1981, Steiner has continued to operate Women Care as thesame business. under the same name, at the same location. on the samepremises, and with the same equipment and physical assets as the prede-cessor employer The backpay stipulation, as noted, was entered into onDecember 14. 1981, after Steiner had taken control of Women Care.4 Respondent did not forward the copy of the stipulation that it ex-ecuted to the Regional Office until after it had breached the terms of thestipulation. Consequently, the Regional Director did not sign the stipula-tion. We find that his failure to execute the stipulation is immaterialWhen Respondent signed the stipulation, it acknowledged that it wasliable for the backpay set forth therein Respondent even made partialpayment of the backpay award. Thus, we find that Respondent is boundto pay the amounts set forth in the stipulation.s Counsel for the General Counsel maintains that Respmnducni owesS4,054.11 under the stipulation Respondent actually owes S4,054 14 Thisamount is computed as follows: $6,674.23 is the total amount due pursu-ant to the stipulation, and Respondent tendvred checks for $3,003 41.However, one of those checks, in the amount of $3.1 32 was dishonoredfor insufficient furds. See fn. 2, supra Thus. Respondent's liability isS4,054 14317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe net backpay due each of the discriminatees is asstated in the stipulation, less the amount alreadypaid.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Women Care, Inc., Akron, Ohio, its officers,agents, successors, and assigns, shall make wholeeach of the discriminatees named below by pay-ment to each of them the following amounts, speci-fied in the stipulation, less amounts already paid,with interest thereon6computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977), until payment of all backpay due is made asI See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay owed the discri-minatees on the basis of the position set forth in his partial dissent inOlympic Medical Corporation, 250 NLRB 146 (1980).provided for in F. W. Woolworth Company, 90NLRB 289 (1950), less tax withholdings requiredby Federal and state laws:77btal Backpav InterestBarbara PhillipsFrancine LucasLauren SwirskyTammy Francisco Davis$2,542.011,732.641,017.061,382.52$2,188.411,479.44863.601,174.10$353.60253.20153.46208.42' We find that the predecessor, or seller, of Women Care, Inc., and thesuccessor, or buyer, are jointly and severally liable for the backpay. TheBoard found that the predecessor committed unfair labor practices whenit discharged several employees for engaging in protected concerted ac-tivity and refused to reinstate unfair labor practice strikers upon their ap-plication to return to work. On December 3, 1980, the predecessor stipu-lated that the Board's Order is binding. The successor, the firm as ownedand operated by Steiner, acknowledged liability when it entered into thehackpay stipulation on December 14, 1981.We note that the agreement by which Steiner purchased Women Carecontains an indemnity clause that purports to apportion liability for thebackpay between seller and purchaser. The meaning and scope of thisclause and its effect, if alny, upon backpay liability of the predecessor andsuccessor is left to the compliance stage.318